DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The office Action is in response to RCE filed on 12/02/2020. 
Continued Examination Under 37 CFR 1.114 4.
3.    	A request for continued examination under 37 CFR 1.114 was filed in this application. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 12/02/2020 has been entered.
				Information Disclosure Statement
4.  	The information disclosure statements (IDS) submitted on 12/29/2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
5.	In the after-final amendment filed on 11/06/2020,  claims 1-6, 8-11, 16-17, and 19-20 are amended. Claims 1 -20 are pending, with claims 1, 9 and 16 being the independent claims.

Allowable Subject Matter
s 1 -20  are allowed.

REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance:
	1)	For claim 1, the prior art does not disclose or suggest the unique way to i) round N-bit pixel value to a M-bit value, ii) determine error based on the round operation, iii) encode image based on the error; the limitations of  “in response to determining the bit-depth of the N-bit pixel values of the pixels of the N-bit image being encoded exceeds the image frame bit-depth supported by the encoder: for each N-bit pixel value of the N-bit image being encoded: round the N-bit pixel value to a pixel value expressed using an M-bit pixel value supported by the encoder, where M is less than N; and determine an error value between the N-bit pixel value of the N-bit image being encoded and a rounded pixel value expressed using the M-bit pixel value; encode a first image frame for the N-bit image being encoded, wherein the rounded pixel values expressed using the M-bit pixel values are encoded for pixels in the first image frame at pixel locations corresponding to the pixels of the N-bit image being encoded; and encode a second image frame for the N-bit image being encoded, wherein the determined error values are encoded for pixels in the second image frame at pixel locations corresponding to the pixels of the N-bit image being encoded” is allowable.  
Ichinose (US 20100260429) and in view of  Kadono (US 6188796) teaches all other features but the above differentiating one. It is not obvious to further modify the technique of Ichinose in combination of Kadono to achieve the same invention as claimed in the instant claim.
Claims 2-8 are allowed because they depend on claim 1.

2)	For claim 9, the prior art does not disclose or suggest the unique way to i) decode an image with rounded M-bit value, ii) decoded another image based on determine error caused by the round operation, iii) modified the decoded value based on the error; the limitations of  “and for the N-bit image with N-bit 
NODA et al. (US 20090087111)  and further in view of  Kadono (US 6188796) teaches all other features but the above differentiating one. It is not obvious to further modify the technique of NODA in combination of Kadono to achieve the same invention as claimed in the instant claim.
Claims 10-15 are allowed because they depend on claim 9.

3)	Claims 16 is allowed with the similar reason as claim 1.
Claims 17 - 20 are allowed because they depend on claim 16.

8.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423